IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-30990
                           Summary Calendar
                          __________________


UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

versus

ROBERT PINSINCE, also known
as Lenes Jackson,

                                                   Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                      USDC No. CR-94-50077-01
                        - - - - - - - - - -
                            July 2, 1996
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Robert    Pinsince   appeals   his   guilty   plea   conviction   and

sentence for possession with intent to distribute cocaine base, in

violation of 21 U.S.C. § 841(a)(1).       (His motion to file an out-of-

time reply brief is GRANTED.)

     Pinsince contends that the district court erred in denying his

motion to suppress statements and physical evidence seized at the


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
time of his arrest.        But, as the Government notes, a valid and

unconditional guilty plea waives all nonjurisdictional defects in

the proceedings leading to the conviction, including a Fourth

Amendment claim.    See United States v. Smallwood, 920 F.2d 1231,

1240 (5th Cir.), cert. denied, 501 U.S. 1238 (1991).

     In light of this, Pinsince asserts, for the first time in his

reply brief, that his guilty plea was unknowing because counsel

inadvertently overlooked the fact that the plea agreement did not

contain a reservation of Pinsince's right to review the denial of

his motion to suppress.       Pursuant to our usual practice, we will

not consider on this direct appeal an ineffective-assistance-of-

counsel claim.    See United States v. Bounds, 943 F.2d 541, 544 (5th

Cir. 1991), cert. denied, 114 S. Ct. 135 (1993).

     Finally, Pinsince claims that the district court erred in

awarding   a   two-level   enhancement    to   his   base   offense   level,

pursuant to U.S.S.G. § 2D1.1(b)(1), based on its finding that he

possessed a dangerous weapon during the commission of the offense

of conviction.     The court did not clearly err in awarding this

enhancement.    See United States v. Aguilera-Zapata, 901 F.2d 1209,

1215 (5th Cir. 1990).

                                                             AFFIRMED




                                  - 2 -